Citation Nr: 0505699	
Decision Date: 03/01/05    Archive Date: 03/15/05

DOCKET NO.  00-07 126	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to an increased rating for residuals of a 
fracture of the left ankle, currently rated as 20 percent 
disabling. 


REPRESENTATION

Appellant represented by:	Massachusetts Department of 
Veterans Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Fetty, Counsel


INTRODUCTION

The veteran had honorable active service from June 1979 to 
June 1982.

This appeal arises from a July 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boston, Massachusetts, that denied entitlement to an 
increased rating for residuals of left ankle surgery.  


FINDING OF FACT

The current degree of functional impairment resulting from 
the fracture of the left ankle results in the equivalent of 
the ankle ankylosed in dorsiflexion at an angle between 0 and 
10 degrees.  


CONCLUSION OF LAW

The criteria for a 30 percent rating for the residuals of a 
left ankle fracture residuals are met.  38 U.S.C.A. §§ 1155 
(West 2002); 38 C.F.R. §§ 4.7, 4.20, Part 4, Diagnostic Codes 
5271, 5270 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) defines 
VA's duty to assist and enhances VA's duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  See 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002).  Rules implementing 
the VCAA are found at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a)).  These regulations provide that VA will assist 
a claimant in obtaining evidence necessary to substantiate a 
claim if there is a reasonable possibility that such 
assistance would aid in substantiating the claim.  

The VCAA regulations also require VA to notify the claimant 
of any information and any medical or lay evidence, not 
previously provided to the Secretary, which is necessary to 
substantiate the claim.  As part of the notice, VA shall 
inform the claimant of which portion, if any, of the evidence 
is to be provided by the claimant and which part, if any, VA 
will attempt to obtain on behalf of the claimant.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002). 

In Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, 345 F.3d 1334 (Fed. Cir. 2003), the United States 
Court of Appeals for the Federal Circuit (Court) invalidated 
the 30-day response period contained in 38 C.F.R. 
§ 3.159(b)(1) as inconsistent with 38 U.S.C.§ 5103(b)(1).  
The Court made a similar conclusion in Disabled Am. 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339, 
1348 (Fed. Cir. 2003) (reviewing a related Board regulation, 
38 C.F.R. § 19.9).  The Court found that the 30-day period 
provided in § 3.159(b)(1) to respond to a VCCA duty to notify 
is misleading and detrimental to claimants whose claims are 
prematurely denied short of the statutory one-year period 
provided for response.  Recent amendments to 38 U.S.C.A. 
§§ 5102 and 5103 clarify that VA may make a decision on a 
claim before the expiration of the one-year notice period.  

The record reflects that VA has made reasonable efforts to 
notify the veteran of the information and evidence needed to 
substantiate his claim.  The veteran was provided rating 
decisions, a statement of the case, supplemental statements 
of the case, and notice letters in July 2002 and June 2004.  
These documents, collectively, provide notice of the law and 
governing regulations, as well as the reasons for the 
determination made regarding his claim.  By way of these 
documents, the veteran was also specifically informed of the 
cumulative evidence already having been previously provided 
to VA or obtained by VA on his behalf.  The VCAA letters 
informed the veteran of what evidence the VA would obtain.  
Quartuccio, supra.  

The record discloses that VA has met its duty to assist in 
obtaining any relevant evidence available to substantiate the 
veteran's claim.  VA examination reports are associated with 
the claims files.  There is no identified evidence that has 
not been accounted for and the veteran has been given the 
opportunity to submit written argument, to testify at a 
hearing, and to appoint a representative.  

The veteran was informed of the VCAA subsequent to the 
appealed rating decision in violation of the VCAA and the 
veteran was not specifically informed to furnish copies of 
any evidence in his possession as required by 38 C.F.R. 
§ 3.159.  The Board, however, finds that in the instant case 
the veteran has not been prejudiced by these defects.  The 
veteran was provided notice of the division of responsibility 
in obtaining evidence pertinent to his case and ample 
opportunity to submit and/or identify such evidence.  No 
additional evidence appears forthcoming.  Therefore, under 
the circumstances, the Board finds that any error in the 
implementation of the VCAA is deemed to be harmless error.  
VA has satisfied both its duty to notify and assist the 
veteran in this case and adjudication of this appeal at this 
juncture poses no risk of unfair prejudice to the veteran.  
See, e.g., Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

Factual Background

The service medical records show that the veteran was 
hospitalized in April 1980 after fracturing the left fibular 
malleolar.  He underwent an open reduction and fixation.

In January 1984, the RO established service connection for 
residuals of a left ankle fracture and surgery.  A 
noncompensable rating was assigned for the left ankle under 
Diagnostic Code 5284 on the basis of no residual disability. 

In July 1993, the veteran reported that a plate and two 
screws had been inserted in his ankle during active service.  
He submitted a July 1993 VA outpatient treatment report that 
reflects a complaint of left ankle pain and numbness.  

According to a September 1993 VA compensation examination 
report, the plate and screws required removal.  The veteran 
reported that ankle pain limited walking.  X-rays showed two 
screws and an ankle mortised in correct anatomical position.  
The diagnosis was status post fracture, open reduction, and 
internal fixation of the left distal fibula with early 
arthritic pain.

In August 1994, the RO granted a 10 percent rating and 
recoded the left ankle disability under Diagnostic Code 5271.  

In a March 1999 statement the representative indicated that 
the left ankle disorder was interfering with the veteran's 
occupation as a carpenter.

A VA examination was conducted in June 1999.  The clinical 
history reflects that the veteran had worn a metal 
stabilizing brace from his shoe to mid-knee for several 
years.  He could no longer work as a carpenter and he had 
chronic ankle pain.  He was retraining to be a piano tuner 
through VA vocational/rehabilitation.  

The examination showed a normal gait, a 5-inch well healed 
ankle scar, and a normal appearing ankle with no valgus or 
varus deformity.  The lateral malleolus was tender to 
palpation.  Left ankle range of motion in dorsiflexion was to 
15 degrees, compared to 20 degrees on the right.  Plantar 
flexion was to 30 degrees, compared to 45 degrees on the 
right.  Inversion was to 10 degrees, compared to 20 degrees 
on the right and eversion was to 5 degrees, compared to 10 
degrees on the right.  Range of motion was limited by pain 
and stiffness.  No soft tissue swelling or joint fluid was 
seen.  The diagnosis was status post open reduction and 
internal fixation of the left ankle with residual symptoms 
and limitation of motion.  

An October 1999 private hospital report notes left ankle 
edema and complaint of left ankle pain and swelling increased 
by activity.  The assessment was ankle swelling and probable 
strain.  An elastic stocking was recommended to reduce edema 
and Tylenol was recommended to reduce the pain.  An 
accompanying October 1999 X-ray report reflects two screws 
across the distal fibula with no fracture or effusion seen.  

In his March 2000 substantive appeal, the veteran requested 
extraschedular consideration due to significant interference 
with his employment.  He also reported that his left leg had 
worsened.  He requested a hearing.

VA outpatient treatment reports received at various times 
reflect mental health counseling.  An August 2000 report 
reflects continued ankle pain.  An October 2000 report notes 
left ankle range of motion to 5 degrees in dorsiflexion and 
to 10 degrees in extension.  There was no swelling, erythema, 
effusion, or synovitis.  The assessment was left ankle 
posttraumatic degenerative joint disease with pin.  

In August 2001, the veteran testified before the undersigned 
Veteran's Law Judge that he wore a prosthetic left shoe with 
an attached brace because of his ankle.  At home he did not 
wear the brace but had to keep weight off of the left ankle.  
He had to pull himself up stairs and he found walking on 
uneven surfaces to be difficult.  He said that he currently 
worked only about 15 hours per week in light building 
maintenance due to left ankle pain.  The ankle tired easily 
and there was continuous ankle pain and stiffness.  He 
received all medical treatment and the VA facility on 
Causeway Street.  He also testified that he received anger 
management instruction and he attributed his frustration to 
his left ankle.  His representative requested that the ankle 
disability be evaluated under a diagnostic code for 
impairment of the tibia and fibula.  

The RO subsequently received VA outpatient treatment reports 
reflecting left ankle limitation of motion and pain at 
various times.  A September 2000 outpatient treatment report 
reflects degenerative joint disease of the left ankle.  

In August 2002, the veteran underwent a VA orthopedic 
examination.  The examiner noted that both the tibia and 
fibula had once been fractured.  Because the veteran bitterly 
complained of pain, he was fitted with a brace.  Left ankle 
limitation of motion was marked.  Range of motion in 
dorsiflexion was to 5 degrees.  Plantar flexion was to 10 
degrees.  Inversion and eversion were to 10 degrees.  A 4-
inch scar was asymptomatic and well healed.  The diagnosis 
was severe fracture of left ankle with open reduction and 
insertion of screws.  There was no local tenderness or other 
finding.  August 2002 left ankle X-rays showed joint space 
narrowing and two surgical screws.

In June 2004, the Board remanded the case for clarification 
of a prior diagnosis and, if necessary, another examination.  
In July 2004 the VA medical facility informed the RO that he 
failed to report for the examination.

Additional VA outpatient treatment reports were received at 
various times and show continued left ankle treatment.  

In December 2004 it was reported that the veteran was 
currently residing on another country.  

Analysis

The veteran failed to report for a VA examination scheduled 
for July 2004.  

When entitlement or continued entitlement to a benefit cannot 
be established or confirmed without a current VA examination 
or reexamination, and a claimant, without good cause, fails 
to report for such examination, or reexamination, (1) in an 
original compensation claim, the claim shall be rated based 
on the evidence of record; (2) in any other original claim, a 
reopened claim for a benefit which was previously disallowed, 
or a claim for increase, the claim shall be denied. 38 C.F.R. 
§ 3.655 (2004).  The Board finds that there is good cause fir 
not appearing at the scheduled VA examination accordingly, 
this decision is based on the current evidence of record.

Disability evaluations are determined by comparing present 
symptomatology with the criteria set forth in VA's Schedule 
for Rating Disabilities, which is based on average impairment 
in earning capacity.  See 38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. Part 4 (2004).  When a question arises as to which 
of two ratings apply under a particular diagnostic code, the 
higher evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating; otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7.  

After careful consideration of the evidence, any reasonable 
doubt remaining is resolved in favor of the veteran.  
38 C.F.R. § 4.3.  The veteran's entire history is reviewed 
when making disability evaluations.  38 C.F.R. § 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1995).  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
The regulations do not give past medical reports precedence 
over current findings.  See Francisco v. Brown, 7 Vet. App. 
55, 58 (1994).

VA regulations also require that disability evaluations be 
based upon the most complete evaluation of the condition that 
can be feasibly constructed with interpretation of 
examination reports, in light of the whole history, so as to 
reflect all elements of disability.  The medical as well as 
industrial history is to be considered, and a full 
description of the effects of the disability upon ordinary 
activity is also required.  Functional impairment is based on 
lack of usefulness and may be due to pain, supported by 
adequate pathology and evidenced by visible behavior during 
motion.  Many factors are for consideration in evaluating 
disabilities of the musculoskeletal system and these include 
pain, weakness, limitation of motion, and atrophy.  
Crepitation within the joint structure should be noted 
carefully as points of contact that are diseased.  Painful 
motion with joint or periarticular pathology that produces 
disability warrants at least the minimum compensable rating 
for the joint.  38 C.F.R. §§ 4.1, 4.2, 4.10, 4.40, 4.45, 
4.59.  

In DeLuca v. Brown, 8 Vet. App. 202 (1995), the Court held 
that in evaluating a service-connected disability, the Board 
erred in not adequately considering functional loss due to 
pain under 38 C.F.R. § 4.40 and functional loss due to 
weakness, fatigability, incoordination or pain on movement of 
a joint under 38 C.F.R. § 4.45.  The Court also held that a 
diagnostic code based on limitation of motion does not 
subsume 38 C.F.R. §§ 4.40 and 4.45 and that the rule against 
pyramiding set forth in 38 C.F.R. § 4.14 does not forbid 
consideration of a higher rating based on a greater 
limitation of motion due to pain on use, including use during 
flare-ups.  The Court remanded the case to the Board to 
obtain a medical evaluation that addressed whether pain 
significantly limits functional ability during flare-ups or 
when the joint is used repeatedly over a period of time.  The 
Court also held that the examiner should be asked to 
determine whether the joint exhibited weakened movement, 
excess fatigability or incoordination; if feasible, these 
determinations were to be expressed in terms of additional 
range-of-motion loss due to any weakened movement, excess 
fatigability or incoordination. 

Arthritis due to trauma, substantiated by X-ray findings is 
rated as degenerative arthritis.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5010 (2004).  In turn, degenerative arthritis 
(hypertrophic or osteoarthritis) when established by X-ray 
findings will be rated on the basis of limitation of motion 
under the appropriate diagnostic codes for the specific joint 
or joints involved (Diagnostic Code 5200 etc.).  

The RO has assigned a 20 percent rating for the residuals of 
the fracture of the left ankle under Diagnostic Code 5271.  
Diagnostic Code 5271 provides a 20 percent evaluation marked 
limitation of motion of the ankle.  The 20 percent rating is 
the maximum available rating under Diagnostic Code 5271.

Ankylosis of either ankle warrants a 20 percent evaluation if 
the ankle is fixed in plantar flexion at an angle of less 
than 30 degrees.  A 30 percent evaluation requires that the 
ankle be fixed in planter flexion at an angle between 30 
degrees and 40 degrees or in dorsiflexion at an angle between 
0 and 10 degrees.  Ankylosis of the ankle in plantar flexion 
at more than 40 degrees, or in dorsiflexion at more than 10 
degrees, or with abduction, adduction, inversion or eversion 
deformity, warrants a 40 percent evaluation. 38 C.F.R. § 
4.71a, Diagnostic Code 5270 (2004).

The veteran's service-connected right ankle disability may 
also be rated by analogy under 38 C.F.R. § 4.71a, Diagnostic 
Code 5284 (2003) since aspects of the disorder are shown to 
affect foot function.  See 38 C.F.R. §§ 4.20. 4.27 (2004).  
Under Diagnostic Code 5284, moderate residuals of foot 
injuries warrant a 10 percent evaluation. A 20 percent 
evaluation requires moderately severe residuals of foot 
injuries.  A 30 percent evaluation requires severe residuals. 
38 C.F.R. § 4.71a, Diagnostic Code 5284. Id.

Impairment of the tibia and fibula is rated under Diagnostic 
Code 5262.  Malunion of the tibia and fibula with moderate 
knee or ankle disability warrants a 20 percent disability 
rating. Malunion of the tibia and fibula with marked knee or 
ankle disability warrants a 30 percent disability rating. 
Nonunion of the tibia and fibula with loose motion requiring 
a brace warrants a 40 percent disability evaluation.38 C.F.R. 
§ 4.71a, Diagnostic Code 5262 (2004).

The average normal range of motion of the ankle is from 20 
degrees of dorsiflexion to 45 degrees of plantar flexion. 38 
C.F.R. § 4.71, Plate II.

To summarize, lay statements and testimony describing the 
symptoms of a disability are considered to be competent 
evidence.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992). However, these statements must be viewed in 
conjunction with the objective medical evidence and the 
pertinent rating criteria.

In this regard the record reflects that the veteran has 
reported chronic left ankle pain throughout the appeal 
period.  Private medical records indicate that swelling was 
present on occasion.  The recent VA examination showed severe 
limitation of motion.  Additionally, the veteran is required 
to wear a metal brace on his ankle.  Furthermore the record 
shows that the left ankle has had a detrimental impact on the 
veteran's ability to function as a carpenter.  During his 
hearing he indicated that he was only able to work 15 hours a 
week.  

It is the opinion of the Board that the current degree of 
functional impairment resulting from the fracture of the left 
ankle, when viewed in conjunction with the tenets of DeLuca 
case, results in the equivalent of the ankle ankylosed in 
dorsiflexion at an angle between 0 and 10 degrees.  
Diagnostic Code 5270.  Thus, a 30 percent rating is 
warranted.  .

However, this same evidence does not support a rating in 
excess of 30 percent.    The current medical evidence does 
not show non-union of the tibia or fibula or ankylosis of the 
ankle in plantar flexion at more than 40 degrees, or in 
dorsiflexion at more than 10 degrees, or with abduction, 
adduction, inversion or eversion deformity.  Additionally, 
the surgical scar was asymptomatic.  Accordingly, a rating in 
excess of 30 percent is not warranted.    

38 C.F.R. § 3.321(b) (2004) provides that where the 
disability picture is so exceptional or unusual that the 
normal provisions of the rating schedule would not adequately 
compensate the veteran for his service-connected disability, 
an extra-schedular evaluation will be assigned.  Where the 
veteran has asserted that the schedular rating is inadequate 
or where the evidence shows exceptional or unusual 
circumstances, the Board must specifically adjudicate the 
issue of whether an extraschedular rating is appropriate, and 
if there is enough such evidence, the Board must direct that 
the matter be referred to the VA Central Office for 
consideration.  If the matter is not referred, the Board must 
provide adequate reasons and bases for its decision to not so 
refer it.  Colayong v. West 12 Vet. App.  524, 536 (1999); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  In this 
case, the disability has not been shown to cause such 
difficulties as marked interference with employment or to 
warrant frequent periods of hospitalization or to otherwise 
render impractical the application of the regular schedular 
standards.  In the absence of evidence of such factors, the 
Board is not required to remand this matter to the RO for the 
procedural actions outlined in 38 C.F.R. § 3.321(b)(1).  See 
Bagwell v. Brown, 9 Vet. App. 157, 158-9 (1996). 


ORDER

A 30 percent evaluation for left ankle disability is granted, 
subject to the laws and regulations concerning the payment of 
monetary benefits.



	                        
____________________________________________
	ROBERT P. REGAN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


